ACCEPTED
                                                                                                                                                                                         04-14-00256-CR
                                                                                                                                                                                FOURTH COURT OF APPEALS
                                                                                                                                                                                     SAN ANTONIO, TEXAS
                                                                                                                                                                                       3/4/2015 4:11:45 PM
                                                                                                                                                                                             KEITH HOTTLE
                                                                                                                                                                                                    CLERK

                                                               NO.	  	  04-­‐14-­‐00256-­‐CR	  
                                                                                 	  
                                                       IN	  THE	  COURT	  OF	  APPEALS	              FILED IN
                                                                                                   4th COURT OF APPEALS
                                              FOURTH	  COURT	  OF	  APPEALS	  DISTRICT	   SAN ANTONIO, TEXAS
                                                             SAN	  ANTONIO,	  TEXAS	            3/4/2015 4:11:45 PM
                                                                                                     KEITH E. HOTTLE   	  
                                                                                                           Clerk
                                                                                 	  
                                                                    JEFFREY	  LEE,	  
                                                                                 	  
                                                                      Appellant	  
                                                                                 	  
                                                                                V.	  
                                                                                 	  
                                                             THE	  STATE	  OF	  TEXAS	  
                                                                                 	  
                                                                          Appellee	  
                                                                                                                       	  
                                                                                 	  
                                       ON	  APPEAL	  FROM	  THE	  187th	  DISTRICT	  COURT	  
                                                        OF	  BEXAR	  COUNTY	  TEXAS	  
                                                 CAUSE	  NUMBER	  2012-­‐CR-­‐6806
                                                                                                                       	  
                                                                                 	  
                                                       BRIEF	  FOR	  THE	  APPELLANT	  
	             	              	        	       	           	          	          	  
	  
	             	              	                	              	             	            	                                             EDWARD	  F.	  SHAUGHNESSY	  
                                          	              	             	                      	                              	  	  	  206	  E.	  Locust	  Street	  
	             	              	                	              	             	                            	                             San	  Antonio,	  Texas	  78212	  
	             	              	                	              	             	                            	                             (210)	  212-­‐6700	  
	             	              	                	              	             	                            	                             (210)	  212-­‐2178	  (FAX)	  
	             	              	                	              	             	                            	                             Shaughnessy727@gmail.com	  
	             	              	                	              	             	                            	                             SBN	  18134500	  
                                                                                                                                             	  	  	  
                                                                                       	  	  	  	  	  	  	  	  	   	                            	   	  	  
       	  
ORAL	  ARGUMENT	  WAIVED	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	               ATTORNEY	  FOR	  APPELLANT	  
                                                                                                            	  
	                                                               	  
                                                                                                                                                        PARTIES	  AND	  COUNSEL	  
	  
	  
	  
	  
TRIAL	  COUNSEL	  FOR	  THE	  STATE:	  
	  
DAVID	  LUNAN	  &	  DARYL	  HARRIS	  
Assistant	  Criminal	  District	  Attorneys	  
101	  W.	  Nueva	  
San	  Antonio,	  Texas	  78205	  
	  
TRIAL	  COUNSEL	  FOR	  APPELLANT:	  
	  
THERESA	  CONNOLLY	  
106	  S.	  St.	  Mary’s	  
San	  Antonio,	  Texas	  78205	  
	  
	  
APPELLANT’S	  ATTORNEY	  ON	  APPEAL:	  
	  
EDWARD	  F.	  SHAUGHNESSY,	  III	                                                                                                                                         	                                             	                                             	  
206	  E.	  Locust	  Street	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
San	  Antonio,	  Texas	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(210)	  212-­‐6700	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(210)	  212-­‐2178	  Fax	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
SBN	  18134500	  
	  
	  
TRIAL	  JUDGE:	  
	  
RAYMOND	  ANGELINI	  
187th	  Judicial	  District	  
Atascosa	  County,	  Texas	  




                                                                                                                                                                                                                         ii
                     TABLE	  OF	  CONTENTS	  

                                                          PAGE(S)


Parties and Counsel…………………………………………………………………………………ii

Table of Contents……………………………………………………………………………………iii

Table of Authorities…………………………………………………………………………………iv

Brief for the Appellant………………………………………………………………………………5

Summary of the Argument…………………………………………………………………………7

Appellant’s Sole Point of Error……………………………………………………………………8

Conclusion and Prayer………………………………………………………………………………16

Certificate of Service………………………………………………………………………………….17

Certificate of Compliance……………………………………………………………………………18
                                  	               	  




                                 iii
                                           TABLE	  OF	  AUTHORITIES	  
	  
	  

                                                                                                                    PAGE(S)	  
                                                                                                                           	  
STATE	  CASE(S)	  
	  
Brooks	  v.	  State,	  323	  S.W.3d	  893	  (Tex.	  Crim.	  App.	  2010)……………………………………………...……..13	  
	  
Dixon	  v.	  State	  541	  S.W.2d	  437	  (Tex.	  Crim.	  App.	  1976)……………………………...………………………..15	  
	  
Gear	  v.	  State,	  340	  S.W.3d	  743	  (Tex.	  Crim.	  App.	  2011)………………………………………………………..13	  
	  
Gormany	  v.	  State,	  640	  S.W.2d	  303	  (Tex.	  Crim.	  App.	  1982)…………………………………………………15	  
	  
Jackson	  v.	  Virginia	  443	  U.S.	  307,	  99	  S.	  Ct.	  2781,	  61	  L.Ed.2d	  560	  (1979)……………………………….13	  
	  
Moore	  v	  State,	  640	  S.W.2d	  303	  (Tex.	  Crim.	  App.	  1982)………………………………………………..…….15	  
	  
Padilla	  v.	  State,	  326	  S.W.3d	  195	  (Tex.	  Crim.	  App.	  2010)………………………………………………….…13	  
	  
Spencer	  v.	  State,	  628	  S.W.2d	  220	  (Tex.	  App.-­‐Corpus	  Christi,	  1982,	  pet.	  ref’d.)……………………….15	  
	  
Whatley	  v.	  State,	  445	  	  S.W.3d	  159,	  (Tex.	  Crim.	  App.	  	  2014)………………………………………………...13	  
	  
Winfrey	  v.	  State,	  393	  S.W.3d	  763	  (Tex.	  Crim.	  App.	  2013)………………………………...……...….………13	  
	  
	  
	  
STATUTE(S)	  AND	  CODE(S)	  
	  
	  
Tex.	  Penal	  Code	  Ann.	  §	  29.03	  (West	  2014)……………………………………………………………………….8




                                                              iv
                                          NO.	  04-­‐14-­‐00256-­‐CR	  
                                                         	  
	  
	  
JEFFREY	  LEE,	       	        	   §	        COURT	  OF	  APPEALS,	  FOURTH	  
	  
	  	   Appellant	   	         	   §	  
	  
V.	     	      	     	        	   §	        COURT	  OF	  APPEALS	  DISTRICT	  
	  
THE	  STATE	  OF	  TEXAS,	   	    §	  
	  
	  	   Appellee	   	          	   §	        SAN	  ANTONIO,	  TEXAS	  
	  
	  
                             BRIEF	  FOR	  THE	  APPELLANT	  
                                                  	  
TO	  THE	  HONORABLE	  COURT	  OF	  APPEALS:	  
	  	  
	       Now	  comes	  the	  appellant,	  Jeffrey	  Lee,	  and	  files	  this	  brief	  in	  Cause	  

No.	   04-­‐14-­‐00256-­‐CR.	   The	   appellant	   appeals	   from	   a	   judgment	   of	  

conviction,	   entered	   against	   him	   on	   April	   4,	   2014.	   (C.R.-­‐50,51)	   The	  

appellant	   was	   indicted	   by	   a	   Bexar	   County	   Grand	   Jury	   on	   August	   27,	  

2012	   for	   the	   offenses	   of	   Aggravated	   Robbery	   (Repeater)	   in	   cause	  

number	   2012-­‐CR-­‐6806.	   (C.R.-­‐5)	   The	   appellant	   exercised	   his	   right	   to	   a	  

jury	  trial.	  The	  appellant	  was	  found	  guilty,	  by	  the	  jury,	  of	  the	  offense	  as	  

charged	   in	   the	   indictment.	   (C.R.-­‐48)	   The	   appellant’s	   punishment	   was	  

assessed	   by	   the	   jury,	   at	   twenty-­‐five	   years	   in	   confinement	   in	   the	   Texas	  

Department	   of	   Criminal	   Justice-­‐Institutional	   Division	   as	   a	   repeat	  


                                                          5
offender.	   (C.R.-­‐50,	   51)	   Notice	   of	   appeal	   was	   filed	   thereafter	   and	   this	  

appeal	  has	  followed.	  (C.R.-­‐61)	  

	                                    	  




                                                        6
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  SUMMARY	  OF	  ARGUMENT	  

	                      The	  evidence	  presented	  by	  the	  State	  of	  Texas	  was	  legally	  

insufficient	  to	  prove	  that	  the	  appellant	  was	  the	  perpetrator	  of	  the	  

offense	  due	  to	  the	  failure	  of	  the	  complainant	  to	  identify	  the	  

defendant/appellant	  as	  the	  actor	  who	  committed	  the	  acts	  alleged	  in	  the	  

indictment.	  


                        	  

                        	  

                        	  

                        	  

                        	  

                        	  

                        	  

                                                                                                  	  	  	  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  
                                                                                                  	  

                                                                                                                                                 7
                                                                                                                                                                                           APPELLANT’S	  S0LE
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  POINT	  OF	  ERROR	  
                                                                                                                                                                                                                   	  
	                                             The	  evidence	  is	  legally	  insufficient	  to	  support	  the	  judgment	  of	  

conviction	  for	  the	  offense	  alleged	  in	  the	  indictment.	  

                                                                                                                    	  

                                                                                                                    	  

                                                         STATEMENT	  OF	  APPLICABLE	  FACTS	  

	                 As	  noted	  above	  the	  appellant	  was	  indicted	  by	  the	  Bexar	  County	  

grand	  jury	  for	  the	  offense	  of	  Aggravated	  Robbery.1	  The	  indictment	  

alleged	  in	  pertinent	  part:	  “on	  or	  about	  the	  15th	  day	  of	  January,	  2012,	  

Jeffrey	  Lee,	  while	  in	  the	  course	  of	  committing	  theft	  of	  property	  and	  with	  

intent	  to	  maintain	  control	  of	  said	  property	  did	  intentionally	  and	  

knowingly	  threaten	  and	  place	  Javier	  Muro	  in	  fear	  of	  imminent	  bodily	  

injury	  and	  death,	  and	  the	  defendant	  did	  use	  and	  exhibit	  a	  deadly	  

weapon,	  to	  wit:	  a	  firearm.”	  (C.R.-­‐5)	  

	                 In	  support	  of	  the	  allegations	  in	  the	  indictment	  the	  Sate	  produced	  

the	  testimony	  of	  the	  complainant/victim,	  Javier	  Muro2.	  (R.R.4-­‐18)	  	  Muro	  

proceeded	  to	  testify	  as	  to	  the	  events	  that	  occurred	  on	  the	  night	  of	  

January	  12,	  2012.	  	  According	  to	  Muro,	  he	  along	  with	  his	  co-­‐worker,	  Gilda	  

1
       Tex. Penal Code Ann. § 29.03 (West 2014).
2
       Hereinafter referred to as Muro.
                                                                                                                   8
Hernandez,	  had	  completed	  the	  closing	  of	  their	  place	  of	  employment3	  at	  

roughly	  9:30	  P.M.	  and	  were	  in	  the	  parking	  lot	  of	  the	  store,	  when	  an	  

individual	  approached	  Hernandez,	  who	  was	  in	  a	  car	  being	  driven	  by	  her	  

sister.	  (R.R.4-­‐22,	  29)	  	  The	  individual	  in	  question	  was	  armed	  with	  a	  gun	  

and	  was	  aiming	  it	  at	  Gilda.	  (R.R.4-­‐29,	  30)	  	  Gilda	  and	  the	  driver	  then	  fled	  

the	  scene	  in	  their	  vehicle.	  (R.R.4-­‐30)	  At	  that	  point	  the	  actor	  approached	  

Muro	  who	  was	  afoot.	  (R.R.4-­‐30)	  Before	  Muro	  was	  able	  to	  enter	  his	  

vehicle	  the	  actor	  aimed	  the	  weapon	  at	  Muro	  and	  demanded	  his	  wallet.	  

(R.R.4-­‐30)	  The	  wallet	  was	  then	  given	  to	  the	  actor.	  	  (R.R.4-­‐30)	  The	  actor	  

then	  demanded	  that	  Muro	  open	  the	  store	  and	  the	  two	  then	  proceeded	  

into	  the	  store,	  at	  which	  time	  the	  actor	  demanded	  that	  Muro	  open	  the	  

store’s	  safe.	  (R.R4-­‐30,	  31)	  Due	  to	  a	  time	  lock	  on	  the	  main	  safe	  the	  safe	  

could	  not	  be	  opened	  immediately.	  	  Consequently,	  the	  cash	  drawers	  were	  

given	  to	  the	  actor	  who	  removed	  an	  unknown	  amount	  of	  cash	  from	  the	  

cash	  drawers	  and	  thereafter	  fled	  the	  scene	  on	  foot.	  (R.R.4-­‐35,	  36,	  55)	  	  

	          With	  respect	  to	  the	  question	  of	  the	  identity	  of	  the	  actor,	  Muro	  

related	  that	  the	  perpetrator	  was	  a	  black	  man	  wearing	  a	  mask	  over	  his	  

face	  that	  revealed	  only	  his	  eyes,	  which	  he	  described	  as	  “big	  wide”	  or	  

“bug-­‐eyed”.	  (R.R.4-­‐39)	  Shortly	  after	  the	  actor	  had	  departed	  the	  scene,	  

3
       A Dollar General store on Walzem Road. (R.R.4-19)
                                                             9
law	  enforcement	  officers	  arrived	  at	  the	  scene.	  (R.R.4-­‐57)	  At	  that	  time	  

Muro	  gave	  a	  statement	  to	  the	  investigating	  officers.	  	  The	  following	  day	  

law	  enforcement	  came	  to	  the	  store	  with	  a	  “photo	  array”	  in	  an	  effort	  to	  

obtain	  an	  identification	  of	  the	  actor.	  (R.R.4-­‐65,	  66)	  After	  using	  a	  folder	  

to	  cover	  the	  lower	  half	  of	  the	  six	  faces	  displayed	  in	  the	  photo	  array	  Muro	  

chose	  photo	  number	  two	  as	  the	  one	  depicting	  his	  assailant	  and	  

remarked	  to	  the	  officer:	  “This	  is	  the	  guy”.	  (R.R.4-­‐66)	  Muro	  then	  

proceeded	  to	  circle	  his	  selection	  on	  the	  photo	  array.	  (R.R.4-­‐67)	  Muro	  

was	  never	  asked	  by	  the	  prosecutor	  whether	  the	  individual	  who	  had	  

committed	  the	  assault/robbery	  on	  him	  on	  the	  night	  in	  question,	  was	  the	  

defendant	  present	  in	  court.	  	  As	  a	  result,	  Muro	  never	  identified	  the	  

defendant/appellant	  as	  the	  actor	  who	  had	  committed	  the	  offense	  as	  

outlined	  by	  Muro.	  	  

	           Muro’s	  co-­‐worker,	  Gilda	  Hernandez4	  also	  testified	  on	  behalf	  of	  the	  

prosecution.	  (R.R.4-­‐94)	  Hernandez	  also	  testified	  that	  the	  actor	  was	  a	  

black	  man	  wearing	  a	  hoodie	  sweatshirt.	  	  Some	  two	  weeks	  later,	  

Hernandez	  was	  asked	  to	  participate	  in	  a	  photo	  array	  identification	  

procedure	  conducted	  by	  investigators	  with	  the	  Bexar	  County	  Sheriff’s	  

Department.	  	  At	  that	  time	  Hernandez	  viewed	  a	  photo	  array	  that	  

4
       Hereinafter referred to as Hernandez.
                                                         10
contained	  six	  photographs	  and	  asked	  whether	  the	  actor	  was	  depicted	  in	  

any	  of	  the	  photographs.	  Hernandez	  then	  informed	  that	  the	  actor	  was	  

depicted	  in	  photo	  number	  two	  which	  she	  then	  circled	  and	  initialed.	  

(R.R.4-­‐105,	  106)	  	  Once	  again,	  the	  witness	  was	  not	  asked	  whether	  the	  

individual	  who	  was	  the	  actor	  on	  the	  night	  in	  question	  was	  in	  fact	  the	  

defendant/appellant.	  	  Moreover,	  Hernandez	  was	  not	  asked	  whether	  the	  

individual	  whom	  she	  identified	  as	  photo	  number	  two	  was	  the	  

defendant/appellant.	  	  

	           After	  obtaining	  fingerprints	  from	  the	  scene,	  later	  shown	  to	  be	  

those	  of	  the	  defendant’s,	  members	  of	  the	  Sheriff’s	  Department	  were	  able	  

to	  locate	  a	  photograph	  of	  the	  defendant/appellant	  which	  was	  used	  to	  

compile	  the	  above-­‐described	  photo	  arrays.	  (R.R.5-­‐30	  thru	  44)	  

	           The	  final	  witness	  to	  relate	  information	  related	  to	  the	  identity	  of	  

the	  actor	  was	  Detective	  Ward	  of	  the	  Bexar	  County	  Sheriff’s	  Department.5	  	  

(R.R.5-­‐60)	  Ward	  related	  that	  he	  had	  sought	  and	  obtained	  an	  arrest	  

warrant	  for	  an	  individual	  named	  Jeffrey	  Lee	  after	  obtaining	  a	  

photograph	  of	  an	  individual	  whose	  fingerprints	  resulted	  in	  a	  “hit”	  on	  a	  

computer	  generated	  fingerprint	  search	  which	  utilized	  the	  fingerprints	  

obtained	  at	  the	  scene	  of	  the	  offense.	  (R.R.5-­‐73)	  Ward	  also	  related	  that	  he	  

5
       Hereinafter referred to as Ward.
                                                          11
had	  utilized	  a	  photo	  spread	  to	  obtain	  possible	  identifications	  of	  the	  

perpetrator	  from	  Muro	  and	  Hernandez.	  (R.R.5-­‐76,	  84)	  Ward	  related	  that	  

those	  two	  had	  both	  indicated	  that	  the	  individual	  depicted	  in	  photo	  

number	  two	  was	  the	  perpetrator.	  (R.R.5-­‐76,	  77)	  Ward	  also	  related	  that	  

the	  person	  identified	  in	  photo	  number	  two,	  by	  Muro,	  was	  an	  individual	  

named	  Jeffrey	  Lee	  and	  the	  person	  depicted	  in	  that	  photograph	  was	  the	  

defendant	  sitting	  in	  the	  courtroom.	  	  (R.R.5-­‐86)	  He	  related	  the	  same	  

scenario	  regarding	  the	  witness	  Hernandez.	  (R.R.5-­‐87)	  	  	  

	        It	  is	  crucial	  to	  note	  that	  the	  State’s	  multiple	  stage	  attempt	  at	  

identifying	  the	  appellant/defendant	  as	  the	  perpetrator	  of	  the	  robbery	  

did	  not	  include	  any	  evidence	  that	  the	  individual	  purportedly	  depicted	  in	  

photo	  number	  two	  was	  the	  same	  Jeffrey	  Lee	  that	  had	  committed	  the	  

offense	  in	  question.	  	  In	  order	  for	  the	  fact-­‐finder	  to	  conclude	  that	  the	  

defendant/appellant	  was	  the	  Jeffrey	  Lee	  arrested	  and	  identified	  through	  

the	  use	  of	  the	  photograph	  in	  question	  the	  record	  would	  have	  to	  contain	  

evidence	  that	  the	  photograph	  in	  question	  was	  that	  of	  the	  

defendant/appellant.	  	  That	  evidence	  is	  lacking.	  	  What	  is	  contained	  in	  the	  

record	  is	  testimony	  that	  the	  individual	  purportedly	  depicted	  in	  the	  

photograph	  was	  named	  Jeffrey	  Lee	  and	  that	  an	  individual	  bearing	  that	  

name	  was	  in	  the	  courtroom.	   	               	        	  

                                                           12
	  
	     	     	     ARGUMENTS	  AND	  AUTHORITIES	  
	  
	     	  
                           STANDARD OF REVIEW

              In reviewing the legal sufficiency of the evidence to support a

conviction a reviewing court is mandated to consider all of the evidence in

a light most favorable to the verdict and determine whether, based on that

evidence and reasonable inferences therefrom a rational fact finder could

have found the elements of the offense beyond a reasonable doubt.

Winfrey v. State, 393 S.W.3d 763 (Tex. Crim. App. 2013); Gear v. State,

340 S.W.3d 743 (Tex. Crim. App. 2011). See: Jackson v. Virginia 443 U.S.
307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). A reviewing court is required to

defer to the jury’s credibility determinations because the jury is sole arbiter

of the credibility of the witnesses Winfrey v. State, id. That standard gives

full play to the responsibility of the jury to fairly resolve conflicts in the

testimony, to weigh the evidence and to draw reasonable inferences from

basic facts to ultimate facts. Whatley v. State, 445 S.W.3d 159, (Tex. Crim.

App. 2014). The presence of conflicting inferences during the course of a

trial gives rise to a presumption that the trier of fact resolved the conflicts

in the favor of the prosecution. Padilla v. State, 326 S.W.3d 195 (Tex.

Crim. App. 2010). The fact-finder is the exclusive judge of the credibility of

the witnesses and of the weight to be assigned to their testimony. Brooks v.

State, 323 S.W.3d 893 (Tex. Crim. App. 2010).

                                        13
	        The	  ultimate	  fact	  that	  was	  to	  be	  resolved	  in	  the	  instant	  case	  was	  

the	  identity	  of	  the	  individual	  that	  wielded	  the	  gun	  at	  the	  Dollar	  General	  

on	  the	  night	  in	  question.	  	  Neither	  of	  the	  two	  witnesses	  to	  that	  event	  

related	  that	  the	  appellant/defendant	  present	  in	  the	  courtroom	  was	  that	  

individual.	  	  Hence	  the	  evidence	  is	  legally	  insufficient	  unless	  a	  reasonable	  

inference	  can	  be	  drawn	  that	  the	  person	  identified	  through	  the	  photo	  

array	  was	  the	  individual	  in	  the	  courtroom.	  	  That	  inference	  could	  be	  

drawn	  only	  if	  the	  evidence	  revealed	  that	  the	  photograph	  in	  question	  

was	  of	  the	  individual	  in	  the	  courtroom.	  	  That	  evidence	  is	  lacking.	  	  Ward	  

testified	  only	  that	  the	  two	  witnesses	  had	  identified	  the	  person	  in	  the	  

photograph	  as	  their	  assailant	  and	  the	  photograph	  appeared	  to	  be	  that	  of	  

the	  individual	  in	  the	  courtroom.	  	  It	  is	  not	  a	  reasonable	  inference	  that,	  

because	  of	  the	  existence	  of	  a	  photograph	  of	  a	  person,	  who	  might	  in	  fact	  

be	  the	  accused,	  that	  the	  photograph	  is	  in	  fact	  that	  of	  the	  accused.	  	  That	  

fact	  could	  have	  potentially	  been	  supplied	  by	  one	  or	  both	  of	  the	  

witnesses.	  	  It	  was	  not.	  	  Officer	  Ward	  could	  have	  taken	  a	  “booking”	  photo	  

of	  the	  individual	  who	  had	  been	  arrested	  and	  charged	  with	  the	  offense	  in	  

question	  and	  inquired	  of	  the	  witnesses	  if	  the	  individual	  depicted	  in	  the	  

booking	  photograph	  was	  the	  individual	  who	  had	  committed	  the	  assault	  

conduct	  that	  formed	  the	  basis	  for	  the	  indictment.	  	  He	  did	  not.	  

                                                           14
	         The	  evidence	  presented	  by	  the	  State,	  on	  the	  issue	  of	  identification,	  

required	  the	  jury	  to	  infer	  facts	  that	  were	  not	  reasonable:	  that	  being	  that	  

the	  identifying	  photo	  was	  that	  of	  the	  individual	  who	  had	  been	  arrested	  

for	  the	  offense	  in	  question	  and	  appeared	  in	  court	  to	  answer	  the	  

indictment.	  	  That	  inference	  amounts	  to	  an	  unreasonable	  one	  and	  should	  

not	  be	  sanctioned	  by	  this	  Court.	  	  As	  a	  result	  the	  evidence	  is	  legally	  

insufficient	  to	  support	  the	  judgment	  of	  conviction.	  See:	  Gormany	  v.	  State,	  

640	  S.W.2d	  303	  (Tex.	  Crim.	  App.	  1982);	  Moore	  v	  State,	  640	  S.W.2d	  303	  

(Tex.	  Crim.	  App.	  1982);	  Dixon	  V.	  State	  541	  S.W.2d	  437	  (Tex.	  Crim.	  App.	  

1976);	  Spencer	  v.	  State,	  628	  S.W.2d	  220	  (Tex.	  App.-­‐Corpus	  Christi,	  1982,	  

pet.	  ref’d.).	  

	  

	  

	  
                                        	  
	                                                           	  

	                                                           	  	  

	  

	  

                                        	  

                                        	  

                                                           15
                                         	  

                                         	  

                                         PRAYER	  FOR	  RELIEF	  

	  
          WHEREFORE,	  PREMISES	  CONSIDERED,	  Appellant,	  prays	  that	  this	  

Court,	  reverse	  the	  judgment	  of	  the	  trial	  Court	  and	  remand	  the	  cause	  for	  

the	  entry	  of	  a	  judgment	  of	  acquittal.	  	  

Edward F. Shaughnessy, III
EDWARD	  F.	  SHAUGHNESSY,	  III	  
206	  E.	  Locust	  
San	  Antonio,	  Texas	  78212	  
(210)	  212-­‐6700	  
(210)	  212-­‐2178	  (fax)	  
	  
Shaughnessy727@gmail.com	  
Attorney	  for	  the	  appellant	  
	  

                                                              	  

                                                              	  

                                                              	  

                                                              	  

                                                              	  

                                                              	  

                                                              	  


                                                            16
                                                           	  

                                                           	  

                                         CERTIFICATE	  OF	  SERVICE	  

	        I,	  Edward	  F.	  Shaughnessy,	  III	  ,	  attorney	  for	  the	  appellant,	  hereby	  

certify	  that	  a	  true	  and	  correct	  copy	  of	  the	  instant	  brief	  was	  served	  on	  

Nicholas	  LaHood,	  attorney	  for	  the	  appellee,	  by	  United	  States	  Mail,	  by	  

mailing	  the	  document	  to	  101	  W.	  Nueva,	  San	  Antonio,	  Texas	  78205	  on	  

this	  the	  _4_	  day	  of	  March,	  2015.	  

	  

Edward F. Shaughnessy, III
Edward	  F.	  Shaughnessy,	  III	  
Attorney	  for	  the	  appellant	  
                                                           	  

                                                           	  

	                         	  

                                                           	  

                                  	  

                                  	  

                                  	  

                                  	  

                                  	  

                                                          17
                          CERTIFICATE	  OF	  COMPLIANCE	  

	      I,	  Edward	  F.	  Shaughnessy,	  III,	  attorney	  for	  the	  appellant,	  hereby	  

certify	  that	  the	  instant	  document	  contains	  2281	  words.	  



Edward F. Shaughnessy, III
Edward	  F.	  Shaughnessy,	  III	  




                                                   18